ESTATE OF SCOTT S. BAIR, deceased GLENN S. BAIR, HARVEY B. BAIR and EMERSON F. BAIR Personal Representatives Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Estate of Bair v. CommissionerDocket No. 1846-93United States Tax Court1993 U.S. Tax Ct. LEXIS 94; December 6, 1993, Entered Max E. Blumenthal, BM0550, Stewart, Plant & Blumenthal, Suite 910, 7 St. Paul Street, Baltimore, Maryland 21202, (410) 347-0506. HERBERT A. SEIDMAN, District Counsel, Internal Revenue Service, 200 St. Paul Place, Suite 2602, Baltimore, Maryland 21202, Tel. No. (410) 962-3108, SH0197.  DECISIONPursuant to agreement of the parties in this case, it is ORDERED and DECIDED: That there is a deficiency in estate tax due from the petitioners in the amount of $ 134,803.35. Entered: DEC 6 1993 * * * * It is stipulated that the Court may enter the foregoing decision. It is further stipulated that the deficiency is a net deficiency and petitioners shall not claim a credit for additional State estate, inheritance, legacy or succession tax. It is further stipulated that, effective upon the entry of*95  the decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court has become final. DAVID L. JORDAN, Acting Chief Counsel, Internal Revenue Service